    Case 19-21525-ABA           Doc 56      Filed 05/24/21 Entered 05/24/21 14:12:01               Desc Main
                                           Document      Page 1 of 2




          UNITED STATES BANKRUPTCY COURT
          DISTRICT OF NEW JERSEY                                             Order Filed on May 24, 2021
          Caption in Compliance with D.N.J. LBR 9004-2(c)                    by Clerk
                                                                             U.S. Bankruptcy Court
          Robertson, Anschutz, Schneid, Crane &                              District of New Jersey
          Partners, PLLC
          Authorized Agent for Secured Creditor
          130 Clinton Road, Lobby B, Suite 202
          Fairfield, NJ 07004
          Telephone: 973-575-0707
          Facsimile: 973-404-8886

          Harold Kaplan (HK0226)
          In Re:
                                                            Case No.: 19-21525-ABA
          Terron Coleman,
                                                            Chapter 13
                Debtor.
                                                            Judge: Andrew B. Altenburg Jr.



                                            ORDER VACATING STAY

        The relief set forth on the following pages, number two (2) through three (3) is hereby
        ORDERED.




DATED: May 24, 2021
Case 19-21525-ABA         Doc 56      Filed 05/24/21 Entered 05/24/21 14:12:01                      Desc Main
                                     Document      Page 2 of 2




   Debtor: Terron Coleman
   Case No: 19-21525-ABA
   Caption of Order: ORDER VACATING STAY
   ______________________________________________________________________________
          Upon the motion of NewRez LLC d/b/a Shellpoint Mortgage Servicing under Bankruptcy

   Code section 362(d) for relief from the automatic stay as to certain property as hereinafter set

   forth, and for good cause shown, it is

          ORDERED that the automatic stay is vacated to permit the movant to institute, or

   resume and prosecute to conclusion one or more action(s) in the court(s) of appropriate

   jurisdiction to pursue the movant’s rights in the following:

          Ŷ      Real Property more fully described as: 222 E. Gibbsboro Road, Lindenwold, NJ

                  08021

          It is further ORDERED that Secured Creditor, its successors or assignees, may proceed

   with its rights and remedies under the terms of the subject mortgage and pursue its state court

   remedies including, but not limited to, taking the property to sheriff’s sale, in addition to

   potentially pursuing other loss mitigation alternatives, including, but not limited to, a loan

   modification, short sale or deed-in-lieu of foreclosure. Additionally, any purchaser of the

   property at sheriff’s sale (purchaser’s assignee) may take any legal action for enforcement of its

   right to possession of the property.

          It is further ordered that the movant may join the debtor and any trustee appointed in this

   case as defendants in its action(s) irrespective of any conversion to any other chapter of the

   Bankruptcy Code.

          The movant shall serve this order on the debtor, any trustee and other party who entered

   an appearance on the motion.
